DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
Responsive to communication filed on 9/9/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a dynamic affinity policy engine, a location determination unit, and a witness node in claims 1, 8, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “dynamic affinity policy engine”, “location determination unit”, and “witness node” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 21, it contains a reference to “the second number of users”, however, that elements lacks antecedent basis.  For the purpose of examination, claim 21 has been interpreted as depending on claim 20.  Appropriate action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 1, 10, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler (US 8,843,933) and further in view of Maskalik (US 2018/0062929).

Regarding claim 1, Holler teaches: A system comprising: 
a logical cluster (col. 1:10-15, “A set of hardware computing platforms can be organized as a server cluster to provide computing resources for a data center”) including:
a first datacenter located at a first site and includes a virtual machine executing an application (col. 2:50-55, “Host computers 104 (also referred to herein as "servers") are configured to deliver virtualization-based distributed services to information technology environments”; Fig. 2A, host 104-1); and 
a second datacenter located at a second site (col. 2:50-55, “Host computers 104 (also referred to herein as "servers") are configured to deliver virtualization-based distributed services to information technology environments”; Fig. 2A, host 104-2); and 
a management node communicatively coupled to the first datacenter and the second datacenter (col. 2:65-67 and col. 3:1-3, “The VM management center 102 manages the virtual infrastructure, including managing the host computers 104, the virtual machines running within each host computer 104, provisioning, migration, resource allocations, and so on”), the management node comprises a dynamic affinity policy engine to:
monitor the application running in the first datacenter (col. 5:13-18, “A global scheduler within VM management center 102 enables resource allocation and monitoring for the virtual machines running on host computers, such as host computers 104-1, 104-2, 104-3, that form the virtual environment”; “the guest operating system forms a software platform on top of which the guest applications run”); 
determine a demand for the application from the first datacenter and the second datacenter based on the monitoring (col. 4:62-67, “In such a system, loads on the storage arrays can vary as demands from the client computers fluctuate. To optimize performance of the storage arrays, loads on the multiple storage arrays are observed and balanced when they become uneven”); and 
recommend migration of the virtual machine hosting the application from the first datacenter to the second datacenter based on the demand for the application (col. 7:43-48, “the recommendation may include migrating a VM from one host computer to another host computer”).
Holler does not teach, however, Maskalik teaches: the second datacenter being a replication of the first datacenter (¶ 24, “Such a network topology mimics the typical topology of enterprise datacenters, and one embodiment allows datacenters on enterprises' premises to be replicated, from a security and connectivity perspective, to the cloud, as described in greater detail below”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the second datacenter being a replication of the first datacenter, as taught by Maskalik, in the same way to first and second datacenter, as taught by Holler. Both inventions are in the field of managing clustered datacenters, and combining them would have predictably resulted in a system configured to “permit workloads, such as virtual machines, to be rapidly moved from the data center to the cloud”, as indicated by Maskalik (¶ 3).

Claim(s) 10, 16, and 19 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler and Maskalik, as applied above, and further in view of Wiggers (US 2016/0306675).

Regarding claim 2, Holler and Maskalik do not teach, however, Wiggers teaches: dynamically generate an affinity rule based on the demand for the application from the first datacenter and the second datacenter (claim 6, “each of the rules specified in the policy data comprises a metric for at least one of virtual resource-to-hardware resource affinity”); and 
transmit the affinity rule to a management application, wherein the management application is to apply the affinity rule to migrate the virtual machine hosting the application from the first datacenter to the second datacenter (claim 9, “the step of executing comprises migrating one of the virtual resources from one of the hardware resources to another of the hardware resources”).
dynamically generate an affinity rule based on the demand for the application from the first datacenter and the second datacenter; and transmit the affinity rule to a management application, wherein the management application is to apply the affinity rule to migrate the virtual machine hosting the application from the first datacenter to the second datacenter, as taught by Wiggers, in the same way to first and second datacenter, as taught by Holler and Maskalik. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in a system configured to “predict hardware failure scenarios and migrate the affected VMs to healthy host(s) without incurring downtime”, as indicated by Wiggers (¶ 11).

Claim(s) 17 and 22 correspond(s) to claim(s) 2, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler and Maskalik, as applied above, and further in view of Poghosyan (US 2017/0364391).

Regarding claim 3, Holler and Maskalik do not teach, however, Poghosyan teaches: determine a first number of users accessing the application from the first site of the first datacenter; and determine a second number of users accessing the application from the second site of the second datacenter (¶ 35, “The capacity .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of determine a first number of users accessing the application from the first site of the first datacenter; and determine a second number of users accessing the application from the second site of the second datacenter, as taught by Poghosyan, in the same way to the dynamic affinity policy engine, as taught by Holler and Maskalik. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in a system configured to “improve business aspects of a customer's application program without customer investment in the capacity upgrades”, as indicated by Poghosyan (¶ 5).

Claim(s) 11, 15, and 20 correspond(s) to claim(s) 3, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler and Maskalik, as applied above, and further in view of Casacio (US 10,826,812).

Regarding claim 9, Holler and Maskalik do not teach, however, Casacio teaches: a witness node located at a third site and connected to the first datacenter and the second datacenter, wherein the witness node is to serve as a tiebreaker for a split-brain scenario and store witness components associated with the application (col. 1:45-50, “A witness node may be a member of a quorum to act as a tie-breaker for cases when the election results end in a tie and to prevent potential " split-brain" situations for a quorum.”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a witness node located at a third site and connected to the first datacenter and the second datacenter, wherein the witness node is to serve as a tiebreaker for a split-brain scenario and store witness components associated with the application, as taught by Casacio, in the same way to the dynamic affinity policy engine, as taught by Holler and Maskalik. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in a system configured to “improve business aspects of a customer's application program without customer investment in the capacity upgrades”, as indicated by Casacio (¶ 5).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler and Maskalik, as applied above, and further in view of Hockett (US 10,389,586).

Regarding claim 18, Holler and Maskalik do not teach, however, Hockett teaches: the logical cluster is a virtual storage area network (vSAN) stretched cluster, and wherein the vSAN stretched cluster comprises the first datacenter located at a first site that is configured as a first fault domain and the second datacenter located at a second site that is configured as a second fault domain .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the logical cluster is a virtual storage area network (vSAN) stretched cluster, and wherein the vSAN stretched cluster comprises the first datacenter located at a first site that is configured as a first fault domain and the second datacenter located at a second site that is configured as a second fault domain, as taught by Hockett, in the same way to the dynamic affinity policy engine, as taught by Holler and Maskalik. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in a system configured to “generate a recommended cloud profile that is based, at least in part, on the set of cloud requirements and includes configuration setting values”, as indicated by Hockett (col. 2:20-29).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler and Maskalik, as applied above, and further in view of Klaghofer (US 2020/0252463).

Regarding claim 21, Holler and Maskalik do not teach, however, Klaghofer teaches: determine that the second number of users is greater than the first number of users by an application preferred threshold; and migrate the virtual machine hosting the application from the first datacenter to the second datacenter when the second number of users is greater than the first number of users by the application preferred threshold (¶¶ 27-36).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of determine that the second number of users is greater than the first number of users by an application preferred threshold; and migrate the virtual machine hosting the application from the first datacenter to the second datacenter when the second number of users is greater than the first number of users by the application preferred threshold, as taught by Klaghofer, in the same way to the migration of the virtual machine, as taught by Holler and Maskalik. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in “managing tenants on a multi-tenant SIP server system as well as to a corresponding multi-tenant SIP server system”, as indicated by Klaghofer (¶ 2).

Allowable Subject Matter
Claims 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any rejections under 35 USC 112(a) and 112(b) are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.